DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Double Patenting
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

*	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of US Patent No. 11204826. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the present application are substantially equivalent- memory macros with ECC circuit- to Claims 1-18 of US Patent No. 11204826.
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.	This is an obviousness-type double patenting rejection.
.	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system.  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.
      

*	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
*	 Claims 1, 10, 14 are rejected under 35 U.S.C. 103 as being obvious over ANZOU et al. (USPGPub No. 20190295680; filed September 5, 2018) and Muralimanohar et al. (USPGPub No. 20160147598 -IDS of record). 
As per Claims 1, 10, 14, ANZOU substantially discloses plurality of memory macros, each comprising array of memory cells, plural error correction code (ECC) circuits configured to detect/correct data errors in the respective memory macro wherein memory can be refreshed/initialized for testing- {e.g., Fig. 1 &  paras. “0012] In general, according to one embodiment, there is provided a semiconductor integrated circuit including a memory macro. The memory macro includes a first ECC circuit that generates an error detection and correction code corresponding to input data, a memory core including a data storage portion on which reading and writing of data is performed, and an ECC storage portion on which reading and writing of a code is performed, a second ECC circuit that executes, based on data and code read from the memory core, error detection or correction of the data, and circuits that form a path in which data flows to bypass the memory core in a scan test, and form a path in which data flows through each of the data storage portion and the ECC storage portion in a memory test. 


    PNG
    media_image1.png
    423
    605
    media_image1.png
    Greyscale

0034] The data error detection and correction function of the ECC circuit 13 is set to one of states, that is, an enabled state and a disabled state, in accordance with a predetermined signal supplied from the outside. 
[0035] For example, when the data error detection and correction function of the ECC circuit 13 is set to an enabled state, the ECC circuit 13 executes ordinary processing including data error detection and correction. Specifically, the ECC circuit 13 receives the data transmitted from the selector S2 with the data input terminal 13a, receives the code transmitted from the latch circuit LT4 with a code input terminal 13b, executes error detection or correction processing of the data on the basis of the input data and the code, and outputs the processed data from a data output terminal 13c. ”}
Not specifically described in detail, though suggested at para. 44, in ANZOU is the step whereby the error detection/correction circuitry portions may be selectively implemented via a local or remote/global criterion. 
However Muralimanohar et al., in an analogous art, discloses “OPERATING A MEMORY UNIT,” wherein such techniques are described {See Muralimanohar et al., Id., Figs. 1, 3-4  & paras.:” [0020] The memory controller 102 includes an encoder 109 and a decoder 110. Alternatively, the encoder 109 and the decoder 110 may be located on the memory module 112. It is to be understood that the memory controller 102 includes other components that are not shown in the figures. For example, the controller 102 may include the following unshown components: a cache, a data selector, an address selector, buffers, control logic for scheduling request to memory units, receiving data from memory units, and forwarding the received data or other control signals to the other parts of the system.
0025] In the described system, the first layer of protection may be local error detection (LED) 120, a check (e.g., an immediate check that follows a memory read operation) to verify data fidelity. The LED 120 can provide chip-level error detection (for chipkill, i.e., the ability to withstand the failure of an entire DRAM chip), by distributing LED information 120 across a plurality of chips in a memory module. Thus, the LED information 120 may be associated not only with each cache line as a whole, but with every cache line "segment," i.e., the fraction of the line present in a single chip in the rank. 
[0026] A relatively short checksum (e.g., complement, Fletcher's sums, or other) may be used as the error detection code, and may be computed over the segment and appended to the data. The error detection code may be based on other types of error detection and/or error protection codes, such as cyclic redundancy check (CRC), Bose, Ray-Chaudhuri, and Hocquenghem (BCH) codes, and so on. The layer-1 protection (LED 120) may not only detect the presence of an error, but also pinpoint a location of the error, i.e., locate the chip or other location information associated with the error 104. 
[0027] If the LED 120 detects an error, the second layer of protection may be applied--the Global Error Correction (GEC) 130. In some examples, the GEC 130 may be based on a parity, such as an XOR-based global parity across the data segments 119 on the data chips in the rank 112 (e.g., N such data chips). The GEC 130 also may be based on other error detection and/or error protection codes, such as CRC, BCH, and others. In some examples, the GEC results may be stored in either the same row as the data segments, or in a separate row that is to contain GEC information for several data rows. Data may be reconstructed based on reading out the fault-free segments and the SEC segment, and location information (e.g., an identification of the failed chip based on the LED)

    PNG
    media_image2.png
    521
    441
    media_image2.png
    Greyscale

 
0029] The memory controller 102 may provide data mapping, LED data/GEC data computation and verification (i.e., assist with encoding and decoding of the data from the memory), GEC information storage, and perform additional reads if required, etc. Thus, system 100 may provide full functionality transparently, without a need to notify and/or modify an Operating System (OS) or other computing system components. Setting apart some data memory to store LED data/GEC data may be handled through minor modifications associated with system firmware, e.g., reducing a reported amount of available memory storage to accommodate the stored LED data/GEC data transparently from the OS and application perspective..”}
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in ANZOU by including therein a coding circuit portion relocating technique as taught by Muralimanohar et al., because such modification would provide the procedure disclosed in ANZOU with an optimized data processing technique whereby “0023] … In response to a memory access operation 140 (e.g., read or write), the system 100 is to apply local error detection operation 120 and/or global error correction operation 130 to detect and/or correct an error 104 of a cache line segment 119 of the rank 112 of memory…. 0026] A relatively short checksum (e.g., complement, Fletcher's sums, or other) may be used as the error detection code, and may be computed over the segment and appended to the data. The error detection code may be based on other types of error detection and/or error protection codes, such as cyclic redundancy check (CRC), Bose, Ray-Chaudhuri, and Hocquenghem (BCH) codes, and so on. The layer-1 protection (LED 120) may not only detect the presence of an error, but also pinpoint a location of the error, i.e., locate the chip or other location information associated with the error 104” {See Muralimanohar et al., paras.  23-27.}
*	 Claims 2-9, 11-13, 15-20 are rejected under 35 U.S.C. 103 as being obvious over ANZOU et al. (USPGPub No. 20190295680; filed September 5, 2018), Muralimanohar et al. (USPGPub No. 20160147598) and  Sharon et al. (USPGPub No. 20170116078).
As per Claims 2, 11, 15, ANZOU/Muralimanohar substantially discloses local/remote ECC circuitry for memory macro,
Not specifically described in ANZOU/Muralimanohar is the step whereby memory macro comprises magnetic random access memory (MRAM) macro. 
However Sharon et al., in an analogous art, discloses “SYNDROME-BASED CODEWORD DECODING,” wherein such techniques are described {See Sharon et al., Id., paras.:” 0073] Semiconductor memory devices include volatile memory devices, such as dynamic random access memory ("DRAM") or static random access memory ("SRAM") devices, non-volatile memory devices, such as resistive random access memory ("ReRAM"), magnetoresistive random access memory ("MRAM"), electrically erasable programmable read only memory ("EEPROM"), flash memory (which can also be considered,..”
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in ANZOU/MURALIMANOHAR by including therein a Magnetoresistive RAM technique as taught by Sharon et al., because such modification would provide the procedure disclosed in ANZOU/MURALIMANOHAR with an optimized data processing technique whereby “[0032] Advantageously, the system 100 may enable the iterative LDPC decoding 168 to be performed selectively on the representation 156 based on a success of the single decoding operation 166. In cases in which the iterative LDPC decoding 168 is not performed, a latency associated with a memory operation that uses the data 164 may be reduced.” {See Sharon et al., paras. 32, 56.}  . As per Claims: 
3, ANZOU/Muralimanohar/Sharon discloses memory device of claim 2, wherein the MRAM macros each further comprise: an array of MRAM bit cells, each MRAM bit cell comprising: a magnetic tunnel junction element; an access -e.g., Sharon at para. 72 -transistor coupled to the magnetic tunnel junction element; a first -e.g., Sharon at para. 72 -bit line coupled to the access -e.g., Sharon at para. 72 -transistor; a second -e.g., Sharon at para. 72 -bit line coupled to the magnetic tunnel junction element; a word line coupled to the gate of the access -e.g., Sharon at para. 72 -transistor; and local input-output circuitry coupled to the first and second -e.g., Sharon at para. 72 -bit lines of the MRAM bit cells. 4, ANZOU/Muralimanohar/Sharon discloses memory device of claim 3, wherein the first ECC circuit comprises: a first -e.g., Sharon at paras.  9-12  -syndrome s1 generator coupled to the first and second -e.g., Sharon at para. 72 -bit lines; a second syndrome s3 generator coupled to the first and second -e.g., Sharon at para. 72 -bit lines; an error check circuit coupled to outputs of each of the first syndrome s1 generator and the second syndrome s3 generator. 5, ANZOU/Muralimanohar/Sharon discloses memory device of claim 4, wherein the second ECC circuit comprises: an EN calculation circuit coupled to the local input-output circuitry; a -e.g., Sharon at paras.  9-12  -syndrome s1{circumflex over ( )}3 calculation circuit coupled to the output of the first syndrome s1 generator; a syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion circuit coupled to the output of the first syndrome s1 generator; a syndrome comparator coupled to the output of the syndrome s1{circumflex over ( )}3 generator and the output of the second syndrome s3 generator; a GF multi calculation circuit coupled to the output of the syndrome comparator and the output of the syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion circuit; an error correction circuit coupled to the local input-output circuitry, the syndrome s1 generator, and the GF multi calculation circuit; and a check bit generator circuit to correct the MRAM cells with an error. 6, ANZOU/Muralimanohar/Sharon discloses memory device of claim 3, wherein the first ECC circuit comprises: a first -e.g., Sharon at paras.  9-12  -syndrome s1 generator coupled to the first and second -e.g., Sharon at para. 72 -bit lines; a second syndrome s3 generator coupled to the first and second -e.g., Sharon at para. 72 -bit lines; an EN calculation circuit coupled to the local input-output circuitry; a syndrome s1{circumflex over ( )}3 calculation circuit coupled to the output of the first -e.g., Sharon at paras.  9-12  -syndrome s1 generator; an error check circuit coupled to the output of each of the first syndrome s1 generator, the second syndrome s3 generator, the EN calculation circuit, and the syndrome s1{circumflex over ( )}3 calculation circuit. 7, ANZOU/Muralimanohar/Sharon discloses memory device of claim 6, wherein the second ECC circuit comprises: a -e.g., Sharon at paras.  9-12  -syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion circuit coupled to the output of the first syndrome s1 generator; a syndrome comparator coupled to the output of the syndrome s1{circumflex over ( )}3 generator and the output of the second syndrome s3 generator; a GF multi calculation circuit coupled to the output of the -e.g., Sharon at paras.  9-12  -syndrome comparator and the output of the syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion circuit; an error correction circuit coupled to the local input-output circuitry, the syndrome s1 generator, and the GF multi calculation circuit; and a check bit generator circuit to correct the MRAM cells with an error. 8, ANZOU/Muralimanohar/Sharon discloses memory device of claim 3, wherein the first ECC circuit comprises: a first -e.g., Sharon at paras.  9-12  -syndrome s1 generator coupled to the first and second -e.g., Sharon at para. 72 -bit lines; a second syndrome s3 generator coupled to the first and second -e.g., Sharon at para. 72 -bit lines; an EN calculation circuit coupled to the local input-output circuitry; a syndrome s1{circumflex over ( )}3 calculation circuit coupled to the output of the first syndrome s1 generator; an error check circuit coupled to the output of each of the first syndrome s1 generator, the second syndrome s3 generator, the EN calculation circuit, and the syndrome s1{circumflex over ( )}3 calculation circuit; a syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion circuit coupled to the output of the first syndrome s1 generator; a syndrome comparator coupled to the output of the syndrome s1{circumflex over ( )}3 generator and the output of the second syndrome s3 generator; and a GF multi calculation circuit coupled to the output of the syndrome comparator and the output of the syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion circuit. 
9, ANZOU/Muralimanohar/Sharon discloses memory device of claim 8, wherein the second ECC circuit comprises: an error correction circuit coupled to the local input-output circuitry, the -e.g., Sharon at paras.  9-12  -syndrome s1 generator, and the GF multi calculation circuit; and a check bit generator circuit to correct the MRAM cells with an error. 11, ANZOU/Muralimanohar/Sharon discloses ECC system of claim 10, each of the plurality of first ECC circuits comprising: a first -e.g., Sharon at paras.  9-12  -syndrome s1 generator coupled to the first and second -e.g., Sharon at para. 72 -bit lines; a second syndrome s3 generator coupled to the first and second -e.g., Sharon at para. 72 -bit lines; and an error check circuit coupled to the output of each of the first syndrome s1 generator and the second syndrome s3 generator; and the second ECC circuit comprising: an EN calculation circuit coupled to the local input-output circuitry; a syndrome s1{circumflex over ( )}3 calculation circuit coupled to the output of the first syndrome s1 generator; a syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion circuit coupled to the output of the first syndrome s1 generator; a syndrome comparator coupled to the output of the syndrome s1{circumflex over ( )}3 generator and the output of the second syndrome s3 generator; a GF multi calculation circuit coupled to the output of the syndrome comparator and the output of the syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion circuit; an error correction circuit coupled to the local input-output circuitry, the syndrome s1 generator, and the GF multi calculation circuit; and a check bit generator circuit to correct the memory cells having an error. 
12, ANZOU/Muralimanohar/Sharon discloses ECC system of claim 10, each of the plurality of first ECC circuits comprising: a first -e.g., Sharon at paras.  9-12  -syndrome s1 generator coupled to the first and second -e.g., Sharon at para. 72 -bit lines; a second syndrome s3 generator coupled to the first and second -e.g., Sharon at para. 72 -bit lines; an EN calculation circuit coupled to the local input-output circuitry; a syndrome s1{circumflex over ( )}3 calculation circuit coupled to the output of the first syndrome s1 generator; and an error check circuit coupled to the output of each of the first syndrome s1 generator, the second syndrome s3, the EN calculation circuit, and the syndrome s1{circumflex over ( )}3 calculation circuit; the second ECC circuit comprising: a syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion circuit coupled to the output of the first syndrome s1 generator; a syndrome comparator coupled to the output of the syndrome s1{circumflex over ( )}3 generator and the output of the second syndrome s3 generator; a GF multi calculation circuit coupled to the output of the syndrome comparator and the output of the syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion circuit; an error correction circuit coupled to the local input-output circuitry, the syndrome s1 generator, and the GF multi calculation circuit; and a check bit generator circuit to correct the memory cells having an error. 13, ANZOU/Muralimanohar/Sharon discloses ECC system of claim 10, each of the plurality of first ECC circuits comprising: a first -e.g., Sharon at paras.  9-12  -syndrome s1 generator coupled to the first and second -e.g., Sharon at para. 72 -bit lines; a second syndrome s3 generator coupled to the first and second -e.g., Sharon at para. 72 -bit lines; an EN calculation circuit coupled to the local input-output circuitry; a syndrome s1{circumflex over ( )}3 calculation circuit coupled to the output of the first syndrome s1 generator; an error check circuit coupled to the output of each of the first syndrome s1 generator, the second syndrome s3, the EN calculation circuit, and the syndrome s1{circumflex over ( )}3 calculation circuit; a syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion circuit coupled to the output of the first syndrome s1 generator; a syndrome comparator coupled to the output of the syndrome s1{circumflex over ( )}3 generator and the output of the second -e.g., Sharon at paras.  9-12  -syndrome s3 generator; and a GF multi calculation circuit coupled to the output of the syndrome comparator and the output of the syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion circuit; the second ECC circuit comprising: an error correction circuit coupled to the local input-output circuitry, the syndrome s1 generator, and the GF multi calculation circuit; and a check bit generator circuit to correct the memory cells having an error. 15, ANZOU/Muralimanohar/Sharon discloses method of claim 14, wherein checking for data errors in the MRAM array with the first ECC circuits comprises: generating a syndrome s1 based on data received from the MRAM array; generating a syndrome s3 based on data received from the MRAM array; error checking based on the syndrome s1 and the syndrome s3. 16, ANZOU/Muralimanohar/Sharon discloses method of claim 15, wherein correcting the data error with the second ECC circuit comprises: generating an EN based on data received from the MRAM array; generating a -e.g., Sharon at paras.  9-12  -syndrome s1{circumflex over ( )}3 based on the syndrome s1; generating a syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion based on the syndrome s1; comparing the syndrome s1{circumflex over ( )}3 and the syndrome s3; generating a GF multi calculation based on the syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion and the comparison of the syndrome s1{circumflex over ( )}3 and the syndrome s3; generating a check bit error correction based on the EN, the syndrome s1, and the GF multi calculation; and writing the check bit error correction to the MRAM array to correct the error. 
17, ANZOU/Muralimanohar/Sharon discloses method of claim 14, wherein checking for data errors in the MRAM array with the first ECC circuits comprises: generating a -e.g., Sharon at paras.  9-12  -syndrome s1 based on data received from the MRAM array; generating a syndrome s3 based on data received from the MRAM array; generating an EN based on data received from the MRAM array; generating a syndrome s1{circumflex over ( )}3 based on the syndrome s1; and error checking based on the syndrome s1, the syndrome s3, the EN, and the syndrome s1{circumflex over ( )}3. 
18, ANZOU/Muralimanohar/Sharon discloses method of claim 17, wherein correcting the data error with the second ECC circuit comprises: generating a syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion based on the -e.g., Sharon at paras.  9-12  -syndrome s1; comparing the syndrome s1{circumflex over ( )}3 and the syndrome s3; generating a GF multi calculation based on the syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion and the comparison of the syndrome s1{circumflex over ( )}3 and the syndrome s3; generating a check bit error correction based on the EN, the syndrome s1, and the GF multi calculation; and writing the check bit error correction to the MRAM array to correct the error. 19, ANZOU/Muralimanohar/Sharon discloses method of claim 14, wherein checking for data errors in the MRAM array with the first ECC circuits comprises: Generating a syndrome s1 based on data received from the MRAM array; generating a -e.g., Sharon at paras.  9-12  -syndrome s3 based on data received from the MRAM array; generating an EN based on data received from the MRAM array; generating a syndrome s1{circumflex over ( )}3 based on the syndrome s1; error checking based on the syndrome s1, the syndrome s3, the EN, and the syndrome s1{circumflex over ( )}3; generating a syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion based on the syndrome s1; comparing the syndrome s1{circumflex over ( )}3 and the syndrome s3; and generating a GF multi calculation based on the syndrome s1 -e.g., Sharon at paras.  11, 27: flip/invert  -inversion and the comparison of the syndrome s1{circumflex over ( )}3 and the syndrome s3. 
20, ANZOU/Muralimanohar/Sharon discloses method of claim 19, wherein correcting the data error with the second ECC circuit comprises: Generating a check bit error correction based on the EN, the -e.g., Sharon at paras.  9-12  -syndrome s1, and the GF multi calculation; and writing the check bit error correction to the MRAM array to correct the error.
                             
****
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20080010621-IDS of record) discloses, at para. 41, “method for debugging an integrated circuit, wherein said integrated circuit includes a plurality of macros, wherein each macro among said plurality of macros further includes a plurality of latches controlled by a local clock control …and  wherein The RAS macro sends a global clock stop signal to all macros within the integrated circuit in response to receiving the error detection signal. In response to receiving the error detection signal from the current macro, the neighboring macro also halts operation, preferably before receiving the global clock stop signal from the RAS macro.”

Contact Information
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112